Case 1:18-cv-21618-DPG Document 28 Entered on FLSD Docket 01/04/2019 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF FLORIDA, MIAMI DIVISION

                                Case No.: Case No.: 1:18-cv-21618-DPG

  HOMESTEAD HOSPITAL, INC., WEST
  KENDALL BAPTIST HOSPITAL, INC.,
  BAPTIST HOSPITAL OF MIAMI, INC.,
  SOUTH MIAMI HOSPITAL, INC., BHS
  AMBULATORY SURGERY CENTER AT
  BAPTIST, LTD. D/B/A MEDICAL ARTS
  SURGERY CENTER,

         Plaintiffs,

  v.

  GROUP & PENSION ADMINISTRATORS, INC.,

        Defendant.
  __________________________________ /

                 DEFENDANT GROUP & PENSION ADMINISTRATORS, INC.’S
                      NOTIFICATION OF NINETY DAYS EXPIRED

         Pursuant to S.D. Fla. L.R. 7.1(b)(4), Defendant Group & Pension Administrators, Inc.

  (“GPA” or “Defendant”), by and through its undersigned counsel, hereby provides notification

  that the following motion has been pending and fully briefed with no hearing set thereon for a

  period of ninety (90) days:

         (i)      Defendant’s Motion to Dismiss Pursuant to F.R.C.P. Rule 12(b)(6) and

  Memorandum of Law [D.E. 3], filed and served on April 24, 2018.

         (ii)     Plaintiffs’ Response in Opposition to Motion to Dismiss [D.E. 6], was filed and

  served on May 8, 2018.

         (iii)    Defendant’s Reply Memorandum in Support of Motion to Dismiss Pursuant to

  F.R.C.P. Rule 12(b)(6) [D.E. 14], was filed and served on May 25, 2018.

         (iv)     No hearing has been set on this motion.
Case 1:18-cv-21618-DPG Document 28 Entered on FLSD Docket 01/04/2019 Page 2 of 3



  Dated: January 4, 2019                                  Respectfully submitted,

                                                          LEVINE KELLOGG LEHMAN SCHNEIDER +
                                                          GROSSMAN LLP
                                                          201 S. Biscayne Boulevard
                                                          22nd Floor
                                                          Miami, FL 33131
                                                          Telephone: (305) 403-8788
                                                          Facsimile: (305) 403-8789

                                                          By:_ /s/ Jezabel P. Lima
                                                          JEZABEL P. LIMA
                                                          Florida Bar No. 519431
                                                          Primary E-mail: jl@lklsg.com
                                                          Secondary E-mail: ah@lklsg.com

                                                          and

                                                          FISHERBROYLES, LLP
                                                          Amy M. Hoffman
                                                          Florida Bar No. 35928
                                                          Primary E-mail: amy.hoffman@fisherbroyles.com
                                                          945 East Paces Ferry Road, Suite 2000
                                                          Atlanta, GA 30326
                                                          Phone and Fax: 404-480-5244




                                          CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on January 4, 2019, the foregoing document was
  electronically filed with the Clerk of the Court using CM/ECF. I also certify that the foregoing
  document is being served this day on all counsel of record on the attached Service List in the manner
  specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some
  other authorized manner for those counsel or parties who are not authorized to receive electronically
  Notices of Electronic Filing.

                                                                   By:_ /s/ Jezabel P. Lima
                                                                           JEZABEL P. LIMA



                                                   SERVICE LIST

                                                             2

                                    LEVINE KELLOGG LEHMAN SCHNEIDER + GROSSMAN LLP
  201 South Biscayne Boulevard, 22nd Floor, Miami Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 1:18-cv-21618-DPG Document 28 Entered on FLSD Docket 01/04/2019 Page 3 of 3




  ISICOFF, RAGATZ & KOENIGSBERG
  Eric D. Isicoff
  isicoff@irlaw.com
  Matthew L. Lines
  lines@irlaw.com
  601 Brickell Key Drive, Suite 750
  Miami, FL 33131
  Tel: 305-373-3232
  Fax: 305-373-3233

  Attorneys for Plaintiff

  Amy M. Hoffman
  FISHERBROYLES, LLP
  945 East Paces Ferry Road, Suite 2000
  Atlanta, GA 30326
  Phone and Fax: 404-480-5244
  amy.hoffman@fisherbroyles.com

  Co-counsel for Defendant




                                                             3

                                    LEVINE KELLOGG LEHMAN SCHNEIDER + GROSSMAN LLP
  201 South Biscayne Boulevard, 22nd Floor, Miami Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
